Exhibit 10.36

 

Anacor Pharmaceuticals, Inc.

1020 East Meadow Circle

Palo Alto, CA  94303

 

March 18, 2014

 

David Perry

 

Re:                             Resignation Agreement

 

Dear David:

 

This letter sets forth the agreement (the “Agreement”) between you and Anacor
Pharmaceuticals, Inc. (the “Company”) concerning the terms of your resignation
and separation from the Company.

 

1.                                      Resignations.

 

(a)                     Resignations. You hereby voluntarily resign as Chief
Executive Officer (“CEO”) of the Company, as a member of the Company’s Board of
Directors (the “Board”), and from any other office, employment, or position you
may hold with the Company or any affiliated entity of the Company, with all such
resignations effective as of March 18, 2014 (the “Resignation Date”).  You will
have a “separation from service” (as such term is defined under Treasury
Regulations Section 1.409A-1(h), without regard to alternate definitions
thereunder) on the Resignation Date.

 

(b)                     Resignation Letter.  You agree that contemporaneously
with your execution of this Agreement (although not necessarily
contemporaneously with your execution of Exhibit B), you will execute and send
(via e-mail or FedEx delivery) the resignation letter effecting your resignation
from any and all Company positions in the form attached hereto as Exhibit A and
send copies of such executed letter to the Board.

 

(c)                      Payment of Final Wages.  On the Resignation Date you
will receive all amounts due from the Company for all accrued salary and accrued
and unused PTO earned by you through the Resignation Date, less all applicable
taxes and withholdings.  You are entitled to these payments regardless of
whether or not you sign this Agreement.

 

2.                                      Severance Benefits.  If, on or within
twenty-one (21) days after the date of this Agreement, you sign, date and return
the ADEA Release Agreement attached hereto as Exhibit B, you allow the release
in Exhibit B to become effective within thirty (30) days after the Resignation
Date, and you comply with your continuing obligations to the Company (including
your obligations under this Agreement and the Confidential Information Agreement
(defined below)), the Company will provide you the following severance benefits
(the “Severance Benefits”):

 

(a)                     Severance Payments.  The Company will pay you cash
severance in the form of continuing payments of your base salary in effect as of
the Resignation Date for a period of twelve (12) months (the “Severance
Payments”).  The Severance Payments will be paid, subject to standard payroll
deductions and withholdings, on the Company’s customary payroll schedule,
beginning on the first regular payroll pay date that is at least thirty days
after the Resignation Date.  The period during which you will receive Severance
Payments will be referred to herein as the “Severance Period.”  It is intended
that each installment of the Severance Payments (i) be regarded as a separate
“payment” for purposes of Treasury Regulations Section 1.409A-2(b)(2)(i) and
(ii) be exempt from Section 409A of the Internal Revenue Code under Treasury
Regulations

 

--------------------------------------------------------------------------------


 

Sections 1.409A-1(b)(4) and 1.409A-1(b)(9)(iii) and be implemented and construed
in accordance therewith to the greatest extent permitted under applicable law.

 

(b)                     Health Insurance/COBRA Payments.  Following the
Separation Date, you will be eligible to continue your group health insurance
coverage at your own expense as permitted by the terms and conditions of the
benefit plans and applicable state and federal COBRA law (collectively,
“COBRA”).  Information on COBRA coverage will be provided under separate cover. 
As an additional Severance Benefit, if you timely elect continued coverage under
COBRA, the Company will pay to the applicable benefit carrier the COBRA premiums
to continue your group health insurance coverage through COBRA (including
premiums for dependent coverage, if applicable) at the level in effect as of the
Resignation Date, for a number of months equal to the lesser of (the “COBRA
Premium Period”) (i) the duration of the period in which you and your eligible
dependents are enrolled in such COBRA coverage (and not otherwise covered by
another employer’s group health plan) and (ii) the end of the Severance Period. 
In the event you become covered under another employer’s group health plan or
otherwise cease to be eligible for COBRA during the COBRA Premium Period, you
must immediately provide written notice to the Company of such event and the
Company shall cease payment of the COBRA premiums.  The Company expressly
reserves the right to pay directly to you (instead of paying the applicable
benefit carrier) a fully taxable cash payment equal to the applicable COBRA
premiums for any month of the COBRA Premium Period, subject to applicable tax
withholdings, if the Company determines that doing so may be necessary to avoid
adverse penalties under, or violations of, applicable health care laws,
including but not limited to Section 2716 of the Public Health Service Act, or
to the extent otherwise required by law.

 

(c)                      Accelerated Vesting of Stock Options, and Extended
Exercise Period.  You currently have options to purchase shares of the Company’s
common stock (the “Options”) pursuant to the Company’s Equity Incentive Plans
(the “Plans”).  Your Options will cease to vest as of the Resignation Date, and
any unvested Options will terminate.  However, as additional Severance Benefits:
(i) the Company will accelerate vesting and exercisability of your Options
(effective as of the Resignation Date) with respect to the additional number of
shares subject to the Options that would have vested if your employment had
continued for eighteen (18) months after the Resignation Date, and (ii) you will
be able to exercise your vested Options through the time period ending six
(6) months after the Resignation Date.  Except as expressly modified in this
paragraph, the Options and any other equity grant previously provided to you
will continue to be governed by the Plans and your individual stock option grant
agreements.  You are encouraged to seek tax advice concerning the impact of the
extended exercise period on your Options, including conversion of your stock
options that may otherwise currently qualify as “incentive stock options” to
“nonstatutory” stock option status.

 

3.                                      No Other Compensation or Benefits;
Representations.  You acknowledge that, except as expressly provided in this
Agreement, you have not earned and will not receive from the Company any
additional compensation, severance or benefits on or after the Resignation Date,
with the sole exception of any benefit the right to which has vested as of the
Resignation Date under the express terms of a Company benefit plan document
(e.g., 401(k) account).  You represent that you have not earned and are not owed
any bonus or incentive compensation that has not already been paid (including
but not limited to any bonus or incentive compensation for 2013 and 2014), and
you have been paid all compensation owed for all hours worked, you have received
all the leave and leave benefits and protections for which you are eligible
pursuant to applicable laws or Company policies, and you have not suffered any
work-related injury or illness for which you have not already filed a workers’
compensation claim.  In addition, you agree that the Severance Benefits under
this Agreement will be the only severance or termination benefits that you will
receive, and that these Severance Benefits will supersede and replace any other
entitlement to severance benefits or termination benefits.  By way

 

2

--------------------------------------------------------------------------------


 

of example, but not limitation, you hereby agree that you will not receive
severance benefits under that certain Change of Control and Severance Agreement
between you and the Company, dated August 21, 2007, as amended pursuant to that
certain Amendment to Change of Control and Severance Agreement, dated
December 30, 2008 (collectively, the “COC Agreement”), or that certain Offer of
Employment Letter Agreement between you and the Company, dated November 21,
2002, as amended pursuant to that certain Amendment of Offer Letter, dated
August 30, 2005 (collectively, the “Employment Agreement”).  You acknowledge
that the Severance Benefits set forth in paragraph 2 above fulfills and exceeds
any obligation of the Company to pay you severance for an “involuntary
termination other than Cause” not in connection with a Change of Control
pursuant to the COC Agreement and Employment Agreement, and that to the extent
this Agreement differs from either the COC Agreement or the Employment Agreement
with respect to the payment of any severance payments or provision of severance
benefits, this Agreement nevertheless supersedes the Company’s severance
obligations to you under the COC Agreement and the Employment Agreement.  You
further acknowledge that upon receipt of the Severance Benefits as provided in
paragraph 2, the Company’s severance obligations to you under the COC Agreement
and the Employment Agreement (if any) shall be satisfied and extinguished.

 

4.                                      Return of Company Property.  By no later
than ten (10) business days after the Resignation Date, you shall return to the
Company all Company documents (and all copies thereof) and other Company
property in your possession or control, including, but not limited to, Company
files, notes, financial and operational information, customer lists and contact
information, product and services information, research and development
information, drawings, records, plans, forecasts, reports, payroll information,
spreadsheets, studies, analyses, compilations of data, proposals, agreements,
sales and marketing information, personnel information, specifications, code,
software, databases, computer-recorded information, tangible property and
equipment (including, but not limited to, computers, facsimile machines, mobile
telephones, tablets, handheld devices, and servers), credit cards, entry cards,
identification badges and keys; and any materials of any kind which contain or
embody any proprietary or confidential information of the Company and all
reproductions thereof in whole or in part and in any medium.  You agree that you
will make a diligent search to locate any such documents, property and
information within the timeframe referenced above.  In addition, if you have
used any personally owned computer, server, or e-mail system to receive, store,
review, prepare or transmit any confidential or proprietary data, materials or
information of the Company, then within ten (10) business days after the
Resignation Date, you must provide the Company with a computer-useable copy of
such information and then permanently delete and expunge such confidential or
proprietary information from those systems without retaining any reproductions
(in whole or in part); and you agree to provide the Company access to your
system, as requested, to verify that the necessary copying and deletion is
done.  Your timely compliance with the provisions of this paragraph is a
precondition to your receipt of the Severance Benefits.

 

5.                                      Proprietary Information Obligations. 
You acknowledge and reaffirm your continuing obligations under your signed
Confidential Information and Invention Assignment Agreement with the Company
(the “Confidential Information Agreement”), a copy of which is attached hereto
as Exhibit C.

 

6.                                      Waivers of Claims.

 

(a)                                           Your Release of Claims.  In
exchange for the Company’s release of claims against you, as set forth in this
Paragraph 6, and other consideration to which you are not otherwise entitled to
receive, you hereby generally and completely release the Company and its current
and former directors, officers, employees, shareholders, partners, agents,
attorneys, predecessors, successors, and subsidiary entities, insurers,
affiliates, and assigns (collectively, the “Released Parties”) of and from any
and all claims, liabilities and obligations, both known and unknown, that arise
out of or are in any way related to events,

 

3

--------------------------------------------------------------------------------


 

acts, conduct, or omissions occurring prior to your signing this Agreement. 
This general release includes, but is not limited to: (1) all claims arising out
of or in any way related to your employment with the Company, or the termination
of that employment; (2) all claims arising out of or in any way related any
agreements between you and the Company, including without limitation the COC
Agreement and the Employment Agreement; (3) all claims related to your
compensation or benefits from the Company, including salary, bonuses,
commissions, vacation pay, expense reimbursements, severance pay, fringe
benefits, stock, stock options, or any other ownership interests in the Company;
(4) all claims for breach of contract, wrongful termination, and breach of the
implied covenant of good faith and fair dealing; (5) all tort claims, including
claims for fraud, defamation, emotional distress, and discharge in violation of
public policy; and (6) all federal, state, and local statutory claims, including
claims for discrimination, harassment, retaliation, attorneys’ fees, or other
claims arising under the federal Civil Rights Act of 1964 (as amended), the
federal Americans with Disabilities Act of 1990, the California Fair Employment
and Housing Act (as amended), the Employee Retirement Income Security Act of
1974, as amended (“ERISA”), the California Labor Code, the California Business &
Professions Code, the Equal Pay Act of 1963, the Americans With Disabilities
Act, the Family and Medical Leave Act, the California Family Rights Act, and the
Civil Rights Act of 1991.  Notwithstanding the foregoing, you are not releasing
any claim that cannot be waived under applicable state or federal law.  You are
not releasing any rights that you have to be indemnified (including any right to
reimbursement of expenses) arising under applicable law (including California
Labor Code Section 2802), the certificate of incorporation or by-laws (or
similar constituent documents of the Company), any fully executed
indemnification agreement between you and the Company in effect as of the
Resignation Date, or any directors’ and officers’ liability insurance policy of
the Company; and you are not releasing any claims arising under the federal Age
Discrimination in Employment Act of 1967 (as amended).  Nothing in this
Agreement shall prevent you from filing, cooperating with, or participating in
any proceeding before the Equal Employment Opportunity Commission, the
Department of Labor, the California Department of Fair Employment and Housing,
or any other government agency, except that you acknowledge and agree that you
shall not recover any monetary benefits in connection with any such claim,
charge or proceeding with regard to any claim released herein.  Nothing in this
Agreement shall prevent you from challenging the validity of the release in a
legal or administrative proceeding.

 

(b)                                           The Company’s Release of Claims. 
In exchange for your execution of this Agreement (but not your execution of
Exhibit B), the Company hereby releases you, and your agents, attorneys,
representatives and assigns, of and from any and all claims, liabilities and
obligations, both known and unknown, that arise out of or are in any way related
to events, acts, conduct, or omissions occurring prior to or on the date the
Company signs this Agreement.  The Company’s release of claims herein will be
effective on the date you sign and return this Agreement to the Company,
provided that the Company has signed this Agreement by that time and regardless
of whether or not you have signed or returned Exhibit B by that time.

 

(c)                                            Release of Unknown Claims.  THE
PARTIES UNDERSTAND THAT THIS AGREEMENT INCLUDES A RELEASE OF ALL KNOWN AND
UNKNOWN CLAIMS.  In giving the releases herein, which includes claims which may
be unknown at present, the parties acknowledge having read and understood
Section 1542 of the California Civil Code, which reads as follows:  “A GENERAL
RELEASE DOES NOT EXTEND TO CLAIMS WHICH THE CREDITOR DOES NOT KNOW OR SUSPECT TO
EXIST IN HIS OR HER FAVOR AT THE TIME OF EXECUTING THE RELEASE, WHICH IF KNOWN
BY HIM OR HER MUST HAVE MATERIALLY AFFECTED HIS OR HER SETTLEMENT WITH THE
DEBTOR.”  The parties expressly waive and relinquish all rights and

 

4

--------------------------------------------------------------------------------


 

benefits under that section and any law of any other jurisdiction of similar
effect with respect to their release of any unknown or unsuspected claims
herein.

 

7.                                      Mutual Nondisparagement/Messaging.  You
agree not to disparage the Company, or the Company’s officers, directors,
employees, shareholders and agents, in any manner likely to be harmful to them
or their business, business reputation or personal reputation, and the Company
agrees to direct its officers and directors not to disparage you in any manner
likely to be harmful to your business, business reputation or personal
reputation; provided that all parties may cooperate in any government
investigation and the parties may respond accurately and fully to any question,
inquiry or request for information when required by legal process.  In
communications with third parties about the circumstances related to your
termination of service as an Officer and Director from the Company, you and the
Company will only make statements consistent with the following points:  (a) the
Company expressing appreciation for your prior contributions; (b) your
expression of pride in those contributions and in the Company, and appreciation
for the opportunity to have played a key role in the growth of the Company;
(c) your decision to resign as an Officer and Director of the Company to pursue
other opportunities, while pledging your continued cooperation with the Company;
and (d) the Company accepting your resignation and expressing its appreciation
of your commitment to continued cooperation.  The Company’s and your
nondisparagement obligations under this paragraph will be effective on the date
you sign and return this Agreement to the Company, provided that the Company has
signed this Agreement by that time and regardless of whether or not you have
signed or returned Exhibit B by that time.

 

8.                                      No Voluntary Adverse Action; and
Cooperation.  You agree that you will not voluntarily assist any other person in
bringing or pursuing any claim or action of any kind against the Company or its
parents, subsidiaries, affiliates, officers, directors, employees or agents,
unless in the course of a government investigation or pursuant to subpoena or
other compulsion of law.  In addition, you agree to cooperate fully with the
Company in connection with its actual or contemplated defense, prosecution, or
investigation of any claims or demands by or against third parties, or of other
matters arising from events, acts, or failures to act that occurred during the
period of your service as an officer or director of the Company.  Such
cooperation shall include, without limitation, making yourself available to the
Company (or others designated to act on its behalf) upon reasonable notice,
without subpoena, to provide truthful, accurate and complete information in
witness interviews, deposition, or trial or hearing testimony.  The Company will
reimburse you for reasonable out-of-pocket expenses you may incur in connection
with any such cooperation (excluding forgone wages, salary, or other
compensation) and will make reasonable efforts to accommodate your scheduling
needs.  The Company agrees to defend, indemnify and hold you harmless in
accordance with the Indemnification Agreement entered into between you and the
Company in connection with your employment, which Indemnfication Agreement shall
continue in effect with respect to any actions within the scope of your
employment with the Company prior to the Resignation Date.

 

9.                                      Expense Reimbursements.  You agree that,
not later than thirty (30) days after the Resignation Date, you will submit your
final documented expense reimbursement statement reflecting all business
expenses you incurred through the Separation Date, if any, for which you seek
reimbursement.  The Company will reimburse you for these expenses pursuant to
its regular business practice.

 

10.                               Section 409A.  It is intended that all of the
benefits and payments payable under this Agreement satisfy, to the greatest
extent possible, the exemptions from the application of Section 409A, provided
under Treasury Regulations Sections 1.409A-1(b)(4), 1.409A—1(b)(5) and
1.409A—1(b)(9), and this Agreement will be construed to the greatest extent
possible as consistent with those provisions.

 

5

--------------------------------------------------------------------------------


 

11.                               Legal and Equitable Remedies.  You agree that
the Released Parties have the right to enforce this Agreement and any of its
provisions by injunction, specific performance or other equitable relief without
prejudice to any other rights or remedies the Released Parties may have at law
or in equity for breach of this Agreement.

 

12.                               Breach/Attorneys’ Fees.  You understand and
agree that, if you materially breach this Agreement, you will forfeit all
Severance Benefits owing under this Agreement; and that your obligations under
this Agreement will remain in full force and effect.  If any action is brought
to enforce the terms of this Agreement, the prevailing party will be entitled to
recover its reasonable attorneys’ fees, costs and expenses from the other party,
in addition to any other relief to which the prevailing party may be entitled.

 

13.                               No Admission of Liability.  Nothing contained
in this Agreement shall be construed as an admission by you or the Company of
any liability, obligation, wrongdoing or violation of law.  In addition, this
Agreement is not and shall not be construed or contended by you to be an
admission or evidence of any wrongdoing or liability on the part of the Released
Parties, their representatives, heirs, executors, attorneys, agents, partners,
officers, shareholders, directors, employees, subsidiaries, affiliates,
divisions, successors or assigns.  This Agreement shall be afforded the maximum
protection allowable under California Evidence Code Section 1152 and/or any
other state or Federal provisions of similar effect.

 

14.                               Tax Representations.  You represent that you
have had the right to consult with tax, financial and/or legal advisors of your
own choosing in negotiating this Agreement and it was your decision whether to
do so or not.  You further represent that you are not relying on any
representations made by the Company or its advisors regarding the tax
consequences of payments to be made to you or benefits provided under this
Agreement.  You acknowledge that the Company has no obligation to minimize any
tax burden you have related to your rights under this Agreement and the COC
Agreement and the Employment Agreement.  You acknowledge and agree that any
taxes, penalties and interest imposed on you by any taxing authority with
respect to the Severance Benefits are solely your responsibility.

 

15.                               Entire Agreement.  This Agreement, including
its exhibits, constitutes the complete, final and exclusive embodiment of the
entire agreement between you and the Company with respect to the subject matter
hereof and supersedes all prior negotiations and agreements, whether written or
oral, relating to such subject matter (including but not limited to the COC
Agreement and Employment Agreement).  You acknowledge that neither the Company
nor its agents or attorneys have made any promise, representation or warranty
whatsoever, either express or implied, written or oral, which is not contained
in this Agreement for the purpose of inducing you to execute the Agreement, and
you acknowledge that you have executed this Agreement in reliance only upon such
promises, representations and warranties as are contained herein.

 

16.                               Modification.  It is expressly agreed that
this Agreement may not be altered, amended, modified, or otherwise changed in
any respect except by another written agreement that specifically refers to this
Agreement, executed by authorized representatives of each of the parties to this
Agreement.

 

17.                               Savings Clause.  Should any of the provisions
of this Agreement be determined to be invalid or unenforceable, in whole or in
part, by a court or governmental agency of competent jurisdiction, it is agreed
that such determination shall not affect the enforceability of the other
provisions herein, and the provision in question will be modified by the court
or governmental agency so as to be rendered enforceable to the fullest extent
permitted by law, consistent with the intent of the parties.  California law
shall govern the validity and interpretation of this Agreement.

 

6

--------------------------------------------------------------------------------


 

18.                               Dispute Resolution.  To aid in the rapid and
economical resolution of any disputes which may arise under this Agreement, you
and the Company agree that any and all claims, disputes or controversies of any
nature whatsoever arising from or regarding the interpretation, performance,
negotiation, execution, enforcement or breach of this Agreement, your
employment, or the termination of your employment, including but not limited to
any statutory claims, shall be resolved by confidential, final and binding
arbitration conducted before a single arbitrator with JAMS, Inc. (“JAMS”) in San
Francisco, California, in accordance with the JAMS Employment Arbitration
Rules & Procedures which are accessible to you at
http://www.jamsadr.com/rules-employment-arbitration/.  The parties acknowledge
that by agreeing to this arbitration procedure, they waive the right to resolve
any such dispute through a trial by jury, judge or administrative proceeding. 
You will have the right to be represented by legal counsel at any arbitration
proceeding.  The arbitrator shall:  (a) have the authority to compel adequate
discovery for the resolution of the dispute and to award such relief as would
otherwise be available under applicable law in a court proceeding; and (b) issue
a written statement signed by the arbitrator regarding the disposition of each
claim and the relief, if any, awarded as to each claim, the reasons for the
award, and the arbitrator’s essential findings and conclusions on which the
award is based.  The Company shall bear JAMS’ arbitration fees and
administrative costs.  Nothing in this Agreement shall prevent either you or the
Company from obtaining injunctive relief in court to prevent irreparable harm
pending the conclusion of any such arbitration.  Any awards or orders in such
arbitrations may be entered and enforced as judgments in the federal and state
courts of any competent jurisdiction.

 

19.                               Counterparts.  This Agreement may be executed
in counterparts which shall be deemed to be part of one original, and facsimile
and scanned image copies of signatures shall be equivalent to original
signatures.

 

If you agree to the terms outlined in this Agreement, please sign and date the
attached copy and return it to me on or before 10:00 p.m., California time,
March 18, 2014.  I wish you the best in your future endeavors.

 

Sincerely,

 

 

 

ANACOR PHARMACEUTICALS, INC.

 

 

 

By:

 

 

 

/s/ William Rieflin

 

William Rieflin

 

Authorized Member of the Board of Directors

 

 

Exhibits:

 

·                  Exhibit A:  Resignation Letter

·                  Exhibit B:  ADEA Release Agreement

·                  Exhibit C:  Confidential Information and Invention Assignment
Agreement

 

7

--------------------------------------------------------------------------------


 

ACKNOWLEDGMENT AND AGREEMENT:

 

I hereby acknowledge that I have read and understand the foregoing Agreement and
that I sign it voluntarily and without coercion, conscious and with full
appreciation that I am forever foreclosed from pursuing any of the rights so
waived.

 

 

/s/ David Perry

 

Date: 3/18/14

David Perry

 

 

8

--------------------------------------------------------------------------------


 

EXHIBIT A

 

RESIGNATION LETTER

 

March 18, 2014

 

Board of Directors

Anacor Pharmaceuticals, Inc.

1020 East Meadow Circle

Palo Alto, CA 94303-4230

 

I hereby tender my resignation from all offices or positions which I may hold
with Anacor Pharmaceuticals, Inc. and any of its affiliated entities, including
(without limitation) my position as an officer and a member of the board of
directors (including any committees of such board of directors), effective
immediately.

 

 

Sincerely,

 

 

 

 

 

/s/ David Perry

 

David Perry

 

 

--------------------------------------------------------------------------------


 

EXHIBIT B

 

ADEA RELEASE AGREEMENT

(to be signed on or within 21 days after receipt of the Agreement to which this
Exhibit is attached)

 

I understand that if I choose to sign this ADEA Release Agreement (the “ADEA
Release”), and allow it to become effective, then Anacor Pharmaceuticals, Inc.
(the “Company”) will provide me with the Severance Benefits pursuant to the
terms of the resignation agreement between me and the Company to which this
exhibit is attached (the “Agreement”).  I understand that I am not entitled to
the Severance Benefits unless I sign and return this ADEA Release within the
stated time period and I do not revoke it thereafter.  I further understand
that, regardless of whether I sign this ADEA Release, my release of claims under
Section 6(a) of the Agreement was binding and effective upon my signing the
Agreement.

 

I hereby generally and completely release the Company, and its parent or
subsidiary entities, successors, predecessors, and its directors, officers,
members, partners, partnerships, employees, shareholders, agents, attorneys,
insurers, affiliated entities, and assigns, of and from any and all claims,
liabilities and obligations, both known and unknown, arising under the federal
Age Discrimination in Employment Act of 1967 (as amended) (the “ADEA”).  I
acknowledge that I am knowingly and voluntarily waiving and releasing any rights
I may have under the ADEA (the “ADEA Waiver”), and that the consideration given
for the ADEA Waiver is in addition to anything of value to which I am already
entitled.  I further acknowledge that I have been advised by this writing, as
required by the ADEA, that:  (a) my ADEA Waiver does not apply to any rights or
claims that arise after the date I sign this ADEA Release; (b) I should consult
with an attorney prior to signing this ADEA Release; (c) I have twenty-one (21)
days to consider this ADEA Release (although I may choose to voluntarily sign it
sooner); (d) I have seven (7) days following the date I sign this ADEA Release
to revoke it, with such revocation to be effective only if I deliver written
notice of revocation to the Company within the seven (7)-day period; and (e) the
ADEA Release will not be effective until the date upon which the revocation
period has expired unexercised, which will be the eighth day after I sign this
ADEA Release (the “ADEA Release Effective Date”).

 

Notwithstanding the foregoing, I understand that the claims released herein do
not include: (i) any rights or claims for indemnification I may have pursuant to
any written indemnification agreement with the Company to which I am a party or
under applicable law; (ii) any rights which cannot be waived as a matter of law;
and (iii) any claims for breach of this ADEA Release.  In addition, nothing in
this ADEA Release prevents me from filing, cooperating with, or participating in
any proceeding before the Equal Employment Opportunity Commission, the
Department of Labor, or any other government agency, except that I acknowledge
and agree that I hereby waive my right to any monetary benefits in connection
with any such claim, charge or proceeding.  I represent that I have no lawsuits,
claims or actions pending in my name, or on behalf of any other person or
entity, against the Company or any other person or entity subject to the release
granted herein.

 

I understand that this ADEA Release includes a release of all known and unknown
claims, even if those unknown claims that, if known by me, would affect my
decision to accept this ADEA Release.  In giving the release herein, which
includes claims which may be unknown to me at present, I acknowledge that I have
read and understand Section 1542 of the California Civil Code, which reads as
follows:  “A general release does not extend to claims which the creditor does
not know or suspect to exist in his or her favor at the time of executing the
release, which if known by him or her must have materially affected his or her
settlement with the debtor.”  I hereby expressly waive and relinquish all rights
and benefits under that section and any law of any other jurisdiction of similar
effect with respect to my release of claims contained herein, including but not
limited to any unknown or unsuspected claims.

 

 

By:

/s/ David Perry

 

 

David Perry

 

 

 

Date:

4/3/14

 

--------------------------------------------------------------------------------


 

EXHIBIT C

 

INFORMATION AND INVENTION ASSIGNMENT AGREEMENT

 

--------------------------------------------------------------------------------